DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
Claim 16 recites “transmit/receive switches”, however there is no mention or explanation of the term in the specifications.
Claim 16 also recites the term “pulsar”, however there is no mention or explanation of the term in the specifications.
Claim 17 recites the term “BPF”, however there is no mention or explanation of the term in the specifications.
Claim 17 recites the term “signal condition module”, however there is no mention or explanation of the term in the specifications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 16 recites the limitation “transmit/receive switches”. It is unclear what Applicant means by “transmit/receive switches” as the claims and specifications do not provide a definition. For examination purposes, examiner has interpreted “transmit/receive switches” as a duplexer.
	Claim 16 recites the limitation “pulsar”. It is unclear what Applicant means by “pulsar” as the claims and specifications do not provide a definition. For examination purposes, examiner has interpreted “pulsar” as a device for pulse doppler ultrasound.
	Claim 17 recites a BPF. It is unclear what Applicant means by “BPF” as the claims and specifications do not provide a definition. For examination purposes, examiner has interpreted “BPF” as a band pass filter.
	Claim 17 recites a “signal condition module”. It is unclear what Applicant means by “signal condition module” as the claims and specifications do not provide a definition. For examination purposes, examiner has interpreted “signal condition module” as any device capable of signal processing.
	Dependent claims 17 and 18 inherit and do not remedy the deficiencies of claims 16 and 17 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Everman (US2019/0167211) in view of Zhadkevich (US20170087045).
Regarding claim 14, Everman discloses a near infrared sensors system configured for detection of embolic events in carotid arteries (Paragraph [0033], “At least a physiological sensor 116 may, for instance, be placed at or near to a locus adjacent to a branch 704 of a carotid artery, which may be a branch of an exterior carotid artery. At least a physiological sensor 116 may be placed at a location 708 where substantially no muscle is found between a user's skin and bone; such a location may be found, for instance, near to the user's neck behind the ear.” & Paragraph [0058], “sensor includes at least a NIRS 600 sensor”).  
 an apparatus comprising a mobile, neck wearable combinatorial ultrasound.
However, Zhadkevich does disclose an apparatus comprising a mobile, neck wearable combinatorial ultrasound (Paragraph [0004], “Multiple devices are known that attempt to detect and monitor cerebral emboli such as transcranial Doppler ultrasound (TCD)”)).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman to incorporate the teachings of Zhadkevich by adding an apparatus comprising a mobile, neck wearable combinatorial ultrasound. The reason for adding an ultrasound is an additional system “to detect and monitor cerebral emboli” (Zhadkevich, Paragraph [0004]), which is important for early stroke identification and mitigation.

Regarding claim 15, the combination of Everman and Zhadkevich discloses the system of claim 14. 
Everman further discloses a NIRS optical module (Paragraph [0058], “sensor includes at least a NIRS #600 sensor”); and auxiliary sensors (Paragraph [0038], “at least an environmental sensor #124”).
Zhadkevich further discloses a US acoustic module (Paragraph [0004], “Transcranial Doppler Ultrasound (TDU)”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Everman and Zhadkevich as applied to claim 15 above, and further in view of Binder (WO2017149526) and Takeuchi (US4966151). 
Regarding claim 16, the combination of Everman and Zhadkevich discloses the system of claim 15. 
Everman further discloses a US Transceiver array communicatively linked to transmit/receive switches (Paragraph [0036], “As used herein, a device, component, or circuit is “in communication” 
Although the device disclosed in Everman is capable of receiving and transmitting data, Everman doesn’t explicitly disclose a device that uses “transmit/receive switches”. 
Binder discloses “transmit/receive switches” which as discussed in the 112(b) rejection above is being interpreted as a duplexer (Page 5, lines 8-10, “The duplexer 32 is typically an electronic component or circuit that allows for a bi-directional (duplex) connection to the transducer 31 to be shared by the transmission and the reception paths, while providing isolation therebetween.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman to incorporate the teachings of Binder by adding a duplexer. Since the device of Everman can transmit and receive, it would be obvious to someone skilled in the art to use a duplexer to be able to do both transmitting and receiving. Since the transceiver array does the transmitting portion, it would need to be connected to the duplexer. Thus, the prior art teaches the claimed language.  
Zhadkevich further discloses a pulsar (Paragraph [0004], “Transcranial Doppler Ultrasound (TDU)”) linked to a transmit beamformer (Paragraph [0055], “These results are achieved due to a disclosed feature of changing the geometry of the intersection between the ultrasound beam and the carotid 16 and/or vertebral 12 artery (FIGS. 16-A and 16-B).” & Since there is an ultrasound beam, there needs to be a beamformer to generate the beam).
Although the device disclosed in Zhadkevich is capable of receiving and transmitting data, Zhadkevich doesn’t explicitly disclose the pulsar communicatively linked to transmit/receive switches.
Binder discloses “transmit/receive switches” which as discussed in the 112(b) rejection above is being interpreted as a duplexer (Page 5, lines 8-10, “The duplexer 32 is typically an electronic .
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman and Zhadkevich to incorporate the teachings of Binder by adding a duplexer. Since the device of Zhadkevich can transmit and receive, it would be obvious to someone skilled in the art to use a duplexer to be able to do both transmitting and receiving as discussed above. Since the pulsar does the transmitting portion, it would need to be connected to the duplexer. Thus, the prior art teaches the claimed language.  
Everman and Zhadkevich do not disclose a receive amplifier.
However, Takeuchi does disclose a receive amplifier (Col 2, lines 54-61, “Reference numeral #7 denotes a transmission/ reception circuit (hereinafter referred to as "TR circuit”) transmits a group of transmitting pulses subjected to delay distribution fed from the transmitting beam former #5 to the respective elements of a search unit #8 upon power amplification, and relays a group of receiving signals obtained from those elements to the receiving beam former #9 upon amplification.” & Since the device of Takeuchi can transmit and receive, it would be obvious to someone skilled in the art to use a duplexer to be able to do both transmitting and receiving. Thus, the prior art teaches the claimed language.) 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman and Zhadkevich to incorporate the teachings of Takeuchi by adding a receive amplifier. The advantage of a receive amplifier is improved signal reception.
Everman, Zhadkevich and Takeuchi do not disclose communicatively linked to transmit/receive switches.
However, Binder does disclose communicatively linked to transmit/receive switches (Page 5, lines 8-10, “The duplexer 32 is typically an electronic component or circuit that allows for a bi-directional (duplex) connection to the transducer 31 to be shared by the transmission and the reception paths, .
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman, Zhadkevich and Takeuchi to incorporate the teachings of Binder by adding a duplexer. Since the devices of Everman and Zhadkevich can transmit and receive, it would be obvious to someone skilled in the art to use a duplexer to be able to do both transmitting and receiving as discussed above. Since the receive amplifier does the receiving portion, it would need to be connected to the duplexer. Thus, the prior art teaches the claimed language.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Everman, Zhadkevich, Binder and Takuchi as applied to claim 16 above, and further in view of Kadlec (US10188330) and Raring (US10222474).
Regarding claim 17, the combination of Everman, Zhadkevich, Binder and Takuchi discloses the system of claim 16. 
Everman further discloses an intensity control (Paragraph [0023], “At least a physiological sensor 116 may alter a voltage or current level, frequency, waveform, amplitude, or other characteristic at a locus in circuit. Transmission of an electrical signal may include modulation or alteration of power circulating in circuit; for instance transmission may include closing a circuit, transmitting a voltage pulse through circuit, or the like. Transmission may include driving a non-electric signaling apparatus such as a device for transmitting a signal using magnetic or electric fields, electromagnetic radiation, optical or infrared signals, or the like”); a laser diode arrays module (Paragraph [0029], “Light source #604 may include one or more lasers”).
Everman, Zhadkevich, Binder and Takuchi do not disclose frequency division multiplexing module communicatively linked to a laser driver module.
 frequency division multiplexing module (Paragraph [0130], “It will also be understood that the light drive signal may include…frequency division multiplexing.”) communicatively linked to a laser driver module (Paragraph [0130], “The light drive signal may be configured to drive a light source”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman, Zhadkevich, Binder and Takuchi to incorporate the teachings of Kadlec by adding frequency division multiplexing module communicatively linked to a laser driver module. The advantage of a frequency division multiplexing module is that it allows for multiple signals to be transported on a single channel. Communicatively linking it to a laser driver module allows for multiple laser signals to be transported on a single channel.
Everman, Zhadkevich, Binder and Takuchi do not disclose that the laser diode arrays module is communicatively linked to laser driver module.
However, Kadlec does disclose that the laser diode arrays module is communicatively linked to laser driver module (Paragraph [0130], “The light drive signal may be configured to drive a light source” & in order to “drive a light source” the light source, which can be a laser as discussed above, must be communicatively linked to laser driver module.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman, Zhadkevich, Binder and Takuchi to incorporate the teachings of Kadlec by adding laser diode arrays module is communicatively linked to laser driver module. The advantage of having the laser driver module is to input an electrical signal to the laser diode array. 
Everman, Zhadkevich, Binder and Takuchi do not disclose a BPF. 
However, Kadlec does disclose a BPF (Paragraph [0065], “Processor #172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering”).
a BPF. The advantage of having a band pass filter is to reduce the noise in the system by only allowing frequencies within a specific range to pass through.
Everman, Zhadkevich, Binder, Takuchi and Kadlec do not disclose a demodulation module communicatively linked to a signal condition module; and a photodiode arrays module communicatively linked to the signal condition module.
However, Raring does disclose a demodulation module (Paragraph [0299], “In one embodiment high speed detectors and modulation sensitive detector arrays are included in the LIDAR systems. These arrays are can be built on single chips using CMOS and hybrid CMOS/CCD for low cost, reliable, and high performance parallel detection. In this configuration each pixel can perform some local processing such as demodulation or gating at high speed, down-converting the signals to video rate so that the array may be read like a camera.”) communicatively linked to a signal condition module (Paragraph [0317], “All of the signal processing and beam conditioning are completed by the transmission optics #2922” which is part of the LIDAR system); and a photodiode arrays module (Paragraph [0317], “a detection member #2932 such as a photodiode, a photodiode array”) communicatively linked to the signal condition module (Paragraph [0317], “All of the signal processing and beam conditioning are completed by the transmission optics #2922”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Everman, Zhadkevich, Binder, Takuchi and Kadlec to incorporate the teachings of Raring by adding a demodulation module communicatively linked to a signal condition module; and a photodiode arrays module communicatively linked to the signal condition module. The advantage of having a demodulation module is the ability to extract the signal of interest from the received signal. The advantage of having a signal condition module is removing the noise from the signal 

	Regarding claim 18, the combination of Everman, Zhadkevich, Binder, Takuchi, Kadlec and Raring discloses the system of claim 17. 
Everman further discloses an inertial measurement unit sensor (Paragraph [0038], “At least an environmental sensor 124 may include at least a motion sensor…at least a motion sensor may include an inertial measurement unit (IMU)”); and a temperature sensor (Paragraph [0028], “At least a sensor may detect body temperature of at least a portion of user's body, using any suitable method or component for temperature sensing”).
Kadlec further discloses an electrocardiogram sensor (Paragraph [0131], “Sensors, may additionally or alternatively include…ECG sensors”);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shang (“Cerebral monitoring during carotid endarterectomy using near-infrared diffuse optical spectroscopies and electroencephalogram”) discloses “near-infrared diffuse correlation spectroscopy technique in detecting cerebral blood flow (CBF) and cerebral oxygenation in patients undergoing CEA.” (abstract).
Pennekamp (“The Value of Near-Infrared Spectroscopy Measured Cerebral Oximetry During Carotid Endarterectomy in Perioperative Stroke Prevention”) discloses “Transcranial Doppler (TCD)” which is ultrasound in combination with “Near-infrared spectroscopy (NIRS)” (abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791